The appellant was convicted of unlawfully engaging in and pursuing the occupation and business of selling intoxicating liquors in Camp County, Texas, a county where prohibition is in force, and his punishment assessed at two years confinement in the State penitentiary. *Page 421 
There are no bills of exception in the record, and the motion for a new trial only raises the question of the insufficiency of the evidence to sustain the verdict. The evidence is amply sufficient to support the verdict of the jury. Chas. Duncan, Will Brown, Ed Duffey, Charlie Wade, John Ashaway, Bill Shaw, John Craig, Andy Adams, and others testify they had purchased whisky from defendant in Camp County on divers occasions and at different times.
The indictment in this cause is in exact terms of Mizell v. State, 59 Tex.Crim. Rep., 128 S.W. Rep., 125, and approved in Slack v. State, decided at this term of court.
The judgment is affirmed.
Affirmed.